Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/05/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi (9,655,616).
	Regarding claims 1-5, Aranyi discloses a surgical stapling device comprising: an elongate body (200; Fig. 1) having a proximal portion and a distal portion; a tool assembly (415) supported on the distal portion of the elongate body, the tool assembly including: a cartridge assembly (420) including a channel member (420) and a staple cartridge (420a; Fig. 5), the staple cartridge removably received within the channel member and including a cartridge body (420), staples (F), and an actuation sled (426) assembly including an actuation sled (422) and a knife (426e; Fig. 5) supported on the actuation sled, the actuation sled assembly movable through the cartridge body between retracted and advanced positions; an anvil (410) coupled to the cartridge assembly such that the tool assembly is movable between open and clamped positions, the anvil including an anvil body; and a lock mechanism (Figs. 6-13) supported on the anvil, the lock mechanism including a lock member (414; Fig. 7) that is movable between a locked position (Fig. 7) and an unlocked position (Figs. 10-11) in response to movement of the tool assembly from the open position to the clamped position; and a drive assembly (426a) including a clamp member (426c), the clamp member movable in relation to the tool assembly between retracted and advanced positions, wherein the lock member (414) is positioned to prevent movement of the clamp member from the retracted position to the advanced position in the locked position (Figs. 6-7); wherein the lock member (414) is biased to the locked position (via spring 412); wherein the lock member (414) engages the actuation sled assembly (426) when the actuation sled assembly is in its retracted position to retain the lock member in the unlocked position (Fig. 7); wherein the lock mechanism (414) includes a pivot member (414c; Fig. 5), the pivot member pivotably securing the lock member to the anvil body; wherein the lock mechanism includes a biasing member (412) for urging the lock member towards the locked position. 
	Regarding claims 15-17, Aranyi discloses an anvil assembly comprising: an anvil including an anvil body (415), the anvil body having a staple forming surface (not shown numerically) defining staple forming pockets and a central knife slot (420; Fig. 1), the staple forming pockets inherently positioned on opposite sides of the central knife slot; and a lock mechanism (414) supported on the anvil body, the lockout mechanism including a lock member (414) that is movable between a locked position and an unlocked position; wherein the lock member is urged towards the locked position (Fig. 7); and, wherein the lock mechanism includes a pivot member (414c; Fig. 5) that pivotably secures the lock member to the anvil body (Fig. 7).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (9,655,616) in view of Solyntjes (EP 0514139).
	Regarding claim 6, Aranyi discloses the invention substantially as claimed including a locking mechanism (414) with a biasing member as a leaf spring (412), but fails to disclose wherein the biasing member is a torsion spring. Solyntjes discloses a surgical stapler device comprising a locking mechanism with a torsion spring for the purposes of biasing a locking member for the purposes of preventing the device from firing when the stapler not loaded with a staple cartridge. It would have been obvious to one having ordinary skills in the art to have provided Aranyi’s spring as a torsion spring, as taught by Solyntjes in order to lock the device and prevent it from firing when is not loaded with a staple cartridge. Also, the use of a torsion spring serves an equivalent function of biasing a locking member towards a locking position as the leaf spring disclosed by Aranyi.
Claim(s) 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (9,655,616) in view of Green in view of (EP 0537572).
	Regarding claims 8 and 18, Aranyi discloses a surgical stapling device substantially as claimed including a lock member (414) and a biasing spring (412), but fails to disclose wherein the lock member is secured to the anvil body in cantilevered fashion and includes a resilient arm, the resilient arm being deformable to move the lock member from the locked position to the unlocked position. Dsiclsoes a surgical stapling device comprising a lock member (28, 56; Figs. 2, 8-11) secured to an anvil body (18; Fig. 10) in cantilevered fashion and includes a resilient arm (38, 60), the resilient arm being deformable for the purposes of to moving the lock member from the locked position to the unlocked position. It would have been obvious to one having ordinary skills in the art to have provided Aranyi’s lock lever (414) as in a cantilevered fashion and including a resilient arm, as taught by Green, in order to move the lock member from the locked position to the unlocked positi9.
	Regarding claim 9, Green also discloses wherein the lock mechanism includes a biasing mechanism (36, 60) that is supported on the anvil body and is positioned to urge the arm of the lock member towards the locked position on.
Allowable Subject Matter
Claims 7, 10-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
In claim 7, wherein the lock mechanism includes a dowel that extends through the anvil body and engages the lock member to prevent outward movement of the lock member.
In claim 10, wherein the biasing mechanism includes a post and a coil spring that is positioned about the post, the coil spring engaged with the arm of the lock member to urge the lock member towards the locked position.
In claims 11 and 19, wherein the lock mechanism includes a lock plate and the lock member and the anvil body defines first and second through bores, the lock plate including a clevis and a guide member, the clevis extending through the first through bore and being pivotably coupled to the lock member, the guide member extending through the second through bore, the lock member being pivotable between the locked and unlocked positions.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731